Order, Supreme Court, New York County (Wallach, J.), entered on January 13,1981 which granted defendant’s motion to the extent of staying further prosecution of the action until such time as plaintiff furnishes all items required to complete the Comptroller’s examination, unanimously affirmed, without costs and without disbursements. The parties are directed to settle an order providing a date for compliance with the order as so affirmed. Settle order. Concur — Kupferman, J. P., Ross, Lupiano, Bloom and Asch, JJ.